Citation Nr: 0808545	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for a chronic lumbosacral strain with degenerative 
disc disease and herniated nucleus pulposus L4-5.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right inguinal hernia repair with residuals.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status-post meniscectomy of the left knee with 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from November 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  This rating decision granted service connection for 
the veteran's chronic lumbosacral strain, right inguinal 
hernia repair, and meniscectomy of the "right" knee.  
Evaluations of 20 percent, noncompensable, and 10 percent, 
respectively, were assigned, effective August 30, 2002.  The 
Board notes that an April 2004 rating action correctly noted 
that the veteran's left knee, and not his right, was service-
connected. 

Procedurally, this case was previously before the Board in 
June 2006 and was remanded for further development

Subsequently, in a July 2007 rating decision, the RO granted 
the veteran an increased, 40 percent disability evaluation 
for his chronic lumbosacral strain with degenerative disc 
disease and herniated nucleus pulposus L4-5, effective August 
30, 2002, as well as granted the veteran a 10 percent 
disability evaluation for his right inguinal hernia repair, 
also effective August 30, 2002.  The veteran has not 
indicated that he is satisfied with these increased 
disability evaluations.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
chronic lumbosacral strain with degenerative disc disease and 
herniated nucleus pulposus L4-5 is manifested by complaints 
of pain with limitation of motion, with no demonstration by 
competent clinical evidence of neurological impairment.

2.  Throughout the rating period on appeal, the veteran's 
right inguinal hernia repair with residuals is recurrent, but 
even when present it is readily reducible and he does not 
require a truss or belt.

3.  Throughout the rating period on appeal, the service-
connected status-post meniscectomy of the left knee with 
residuals has been manifested by pain on motion and 
arthritis, but motion is limited to at least 110 degrees 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease and herniated nucleus pulposus L4-5 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 
Diagnostic Codes 8520, 8620 (2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003).

2.  The criteria are not met for a disability rating in 
excess of 10 percent for right inguinal hernia repair with 
residuals.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7338 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for status-post meniscectomy of the left knee with 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, 5257-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2003 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
chronic lumbosacral strain, right inguinal hernia repair, and 
meniscectomy of the left knee, such claims are now 
substantiated.   As such, his filing of a notice of 
disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§  5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's back, 
hernia, and left knee disorders, and included a description 
of the rating formulas for all possible schedular ratings 
under the relevant diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular ratings, but also to obtain all schedular 
ratings above the disability evaluations that the RO had 
assigned.  

In addition, a June 2006 VCAA notice letter from VA, 
regarding the veteran's claims for increased disability 
ratings, explained how disability ratings are determined for 
service-connected disorders and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Chronic Lumbosacral Strain 

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision during the 
pendency of this appeal.  The veteran was granted service 
connection, and a 40 percent disability evaluation, effective 
August 30, 2002.  Service connection, and his initial 
disability evaluation was assigned in accordance with 
Diagnostic Codes 5292-5295, and subsequently changed to 
Diagnostic Code 5237.  

The first amendment to the rating criteria for spinal 
disabilities affected Diagnostic Code 5293 and went into 
effect on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will now analyze the 
veteran's claim with respect to the pertinent laws for all of 
the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating.  Diagnostic code 5292, concerning 
limitation of lumbar motion, does not afford a rating in 
excess of 40 percent.  As such, that Code section cannot 
serve as a basis for an increased rating.  Similarly, 
Diagnostic Code 5295, pertaining to lumbosacral strain, 
provides a maximum benefit of 40 percent.  Thus, an increased 
rating is also not possible under that Code section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran has been diagnosed with a degenerative disc 
disease.  However, the veteran retained range of motion and 
there is no evidence that he has a fixed deformity of the 
lumbar spine.  As such, the Board does not find that an 
evaluation in excess of 40 percent under Diagnostic Code 5289 
is warranted.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the veteran has no demonstrable deformity of a vertebral 
body.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
Indeed, the evidence fails to indicate an absent ankle jerk, 
muscle spasm, or neurological findings indicative of sciatic 
neuropathy.  Treatment records from Willard Clinic, dated May 
2002 through September 2002, indicate that there were no 
objective motor sensory changes.  As such, the Board finds 
that such diagnosis does not establish that the disability 
picture as a whole more nearly approximates the criteria for 
a 60 percent rating.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The evidence does not establish that the veteran experiences 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least 6 weeks during 
a previous 12-month period.  Indeed, there is no evidence of 
any bed rest prescribed by a physician.  Therefore, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's chronic lumbosacral strain 
with degenerative disc disease and herniated nucleus pulposus 
of L4-5.  As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5292, 
concerning limitation of motion of the lumbar spine.  

Under Diagnostic Code 5292, where the evidence reveals severe 
limitation of lumbar motion, a 40 percent rating is 
warranted.  

Treatment records from the Willard Clinic, for the veteran's 
chronic lumbosacral strain with degenerative disc disease and 
herniated nucleus pulposus of L4-5, dated during the period 
of September 2002 through September 2003, indicate that the 
veteran complained of back pain, alleviated by physical 
therapy exercises.  Regarding range of lumbar motion, upon VA 
examination in April 2003, the veteran had forward flexion to 
60 degrees, with pain after 30 degrees.  He had backward 
extension to 20 degrees with pain.  Lateral flexion was to 40 
degrees bilaterally, with pain from 20 to 40 degrees, and 
rotation was to 35 degrees, with pain.

In evaluating the degree of disability under Diagnostic Code 
5292, the Board must also consider additional functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
While the Board acknowledges that the veteran had pain upon 
range of motion testing and tenderness at L4-5 at his April 
2003 VA examination, there was no evidence of incoordination, 
weakness, or fatigability.  As such, the veteran's current 40 
percent disability evaluation under Diagnostic Code 5292 
effectively contemplates the veteran's overall disability 
picture, even considering DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's lumbar spine 
disability warrant a 40 percent evaluation under Diagnostic 
Code 5292.  Moreover, no alternate Code sections afford a 
rating in excess of that amount based on limitation of 
motion.  Indeed, as the medical evidence does not demonstrate 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, Diagnostic Codes 5286, and 5289 are not for 
application.  Moreover, Diagnostic Code 5295, for lumbosacral 
strain, does not provide a rating in excess of 40 percent.  
As noted above, under Diagnostic Code 5285, no demonstrable 
deformity of a vertebral body has been demonstrated.  Hence, 
the orthopedic manifestations of the disability at issue 
warrant a 40 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected chronic lumbosacral strain with degenerative disc 
disease and herniated nucleus pulposus L4-5.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected chronic lumbosacral strain with degenerative disc 
disease and herniated nucleus pulposus L4-5.  In the present 
case, there has been no demonstration of neurologic 
manifestations related to the lower extremities.  The April 
2003 VA examiner found that the veteran had normal muscle 
strength and deep tendon reflexes of the lower extremities.  
Thus, the veteran is not entitled to a separate 10 percent 
rating under Diagnostic Codes 8520, 8521, 8524, 8525 or 8526 
for neurologic manifestations of the disability at issue.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the degenerative changes of the lumbar spine.  
As discussed above, there is no basis for a disability 
evaluation in excess of 40 percent, nor is there a basis for 
a separate evaluation for neurological deficits.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examination in March 2007 did indicate 
decreased range of motion and problems with lifting, the 
veteran's disability picture is not found to be more 
comparable to ankylosis based on additional functional 
limitation of motion due to factors such as pain and 
weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 26, 2003 for the period from 
September 26, 2003.  The law most favorable to the veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the veteran's private treatment 
records do not indicate whether he had any limitation of 
motion, the veteran's March 2007 VA examination report states 
that the veteran had 70 degrees of forward flexion and 0 
degrees of extension.  There was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, and 
the Board does not find that this contemplates severe 
limitation of motion of the lumbar spine, even with 
consideration of pain, that is equivalent to ankylosis, as in 
effect prior to September 26, 2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The veteran has equal reflexes and strength upon neurological 
examination and there was no change in range of motion upon 
repetitive use at his March 2007 VA examination.

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 50 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected chronic lumbosacral strain with 
degenerative disc disease and herniated nucleus pulposus L4-
5, for the period from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology.  While the Board notes that the 
veteran had a little bit of decreased sensation to the right 
lateral thigh, neurological evaluation was otherwise 
negative, and does not allow for a finding of neurologic 
manifestations of the veteran's chronic lumbosacral strain 
with degenerative disc disease and herniated nucleus pulposus 
L4-5 that would warrant a separate, compensable rating under 
Diagnostic Code 8520, 8521, 8524, 8525, or 8526.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Right Inguinal Hernia Repair

The veteran currently has a 10 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7338.  According to Code 
7338, a 10 percent rating is warranted for a postoperative, 
recurrent, readily reducible hernia that is well supported by 
a truss or belt.  A 30 percent rating requires a small, 
postoperative, recurrent, or irremediable hernia that is not 
well supported by a truss, or not readily reducible.  Whereas 
a 60 percent rating requires a large, postoperative, 
recurrent hernia that is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  See 38 C.F.R. § 4.114, Code 7338 (2007).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating is most appropriate for the entire 
rating period on appeal, and that a higher rating is not 
warranted.  38 C.F.R. § 4.7.  The objective medical evidence 
of record indicates that the veteran's right inguinal hernia 
is recurrent and productive of pain.  However, at his most 
recent, March 2007 VA examination, the area of the veteran's 
right inguinal hernia was non-tender and his bilateral 
inguinal hernia incisions were well healed.  Neither the 
April 2003 nor the March 2007 VA examiner noted that the 
veteran required a truss or belt.  As such, the veteran is 
entitled to a 10 percent rating for his right inguinal hernia 
repair with residuals.

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the scar under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7805.  In this case, 
however, the evidence does not establish that such criteria 
have been met.  On VA examination in April 2003 and March 
2007, the veteran's scar was noted as being well healed and 
measuring 15 centimeters.  The scar was not tender to 
palpation.  For these reasons, assignment of a separate 
evaluation for the veteran's surgical scar is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right inguinal 
hernia with residuals, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 10 percent 
for the veteran's right inguinal hernia with residuals, on 
either a schedular or extra-schedular basis.  

Meniscectomy of the Left Knee

The veteran is currently assigned a 10 percent disability 
evaluation for his status-post meniscectomy of the left knee 
with residuals pursuant to Diagnostic Code 5259.  Diagnostic 
code 5259, concerning symptomatic removal of semilunar 
cartilage, does not provide for a rating in excess of 10 
percent.  As such, that Code section cannot serve as a basis 
for an increased rating here and the Board will consider 
whether the veteran may be entitled to a higher rating under 
other applicable Diagnostic Codes, including Diagnostic Codes 
5256, 5257, 5258, 5260, 5261, and 5262 or a separate rating 
under the applicable legal criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ratings 
between 30 and 60 percent are assigned where there is 
ankylosis of the knee.  Under Diagnostic Code 5257, a 10 
rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate recurrent subluxation 
or lateral instability, and the maximum 30-percent rating 
under this code requires severe recurrent subluxation or 
lateral instability.  Id.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned where there is evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain and effusion into the joint.  

According to Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion of the leg is limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension of the leg is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight ankle or 
knee disability.  The next higher 20 percent rating requires 
malunion of the tibia and fibula with moderate ankle or knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256-5262 
(2007).

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 10 percent rating for his status-post a meniscectomy 
of the left knee with residuals is most appropriate.  
38 C.F.R. § 4.7.  The objective clinical evidence of record 
does not show he has moderate recurrent instability and there 
is no clinical evidence of subluxation according to the April 
2003 and March 2007 VA examination reports.  In this regard, 
the Board points out that the veteran's VA examinations were 
negative for objective evidence of abnormal gait, and in 
fact, there was no objective evidence of instability, as his 
left knee ligaments were stable.  See 38 C.F.R. §  3.951(b).   
Although he had crepitation and reported using a brace, 
McMurray's and drawer sign testing were negative.  In 
addition, the veteran does not require any assistive devices 
and there was no evidence of warmth or swelling.  There is 
also no evidence that he has ankylosis in his left knee, 
dislocated cartilage, or malunion or impairment of the tibia 
and fibula.

Moreover, the evidence of record does not show the veteran 
has flexion limited to 30 degrees, as required for the next 
higher evaluation under Diagnostic Code 5260.  Indeed, the 
medical evidence of record clearly indicates that he has most 
recently had flexion, at worst, and fully acknowledging his 
pain, to at least 110 degrees, at both his April 2003 and 
March 2007 VA examinations, and flexion was not decreased on 
repetitive use.  VA considers "full" range of motion for 
the knee to be from 0 to 140 degrees (full extension to full 
flexion).  See 38 C.F.R. § 4.71, Plate II.  Likewise, the 
veteran demonstrated full extension to zero degrees on VA 
examinations in April 2003 and March 2007.  Thus, the veteran 
has, at most, slight limitation of flexion in his left knee, 
insufficient to warrant even the lowest possible 
noncompensable disability evaluation under Diagnostic Code 
5260.  As full extension was demonstrated, a separate 
compensable rating is not warranted under Diagnostic Code 
5261.  

In addition, the VA Office of General Counsel (GC) has issued 
two opinions pertinent to claims of entitlement to increased 
evaluations for knee disabilities.  One General Counsel 
opinion has held that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes (DCs) 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either DC 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to 5 degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under DC 5260 or DC 5261.  
VAOPGCPREC 9-98 at paragraphs 1, 6.  A separate evaluation 
may also be granted under DC 5003 and 38 C.F.R. § 4.59, when 
a veteran technically has full range of motion that is 
inhibited by pain.  VAOPGCPREC 9-98 at paragraphs 4, 6; see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
In this case, however, the veteran is not in receipt of a 
separate rating under Diagnostic Code 5257, and the objective 
evidence does not show instability or subluxation of the left 
knee.  Further, while x-rays of the veteran's left knee in 
March 2007 show arthritis, the Board again notes that the 
veteran's limitation of motion of the left knee is 
insufficient to meet the criteria for a zero-percent rating.  
To the extent that the veteran arguably may be awarded a 
separate rating under Diagnostic Code 5259 for symptomatic 
removal of the semilunar cartilage and a separate rating for 
arthritis manifested by painful motion, in this case, the 
symptoms of the veteran's left knee disorder are primarily 
painful and limited motion which are contemplated by the 10 
percent rating under Diagnostic Code 5259; a separate rating 
for the same symptoms based on arthritis with painful motion 
would violate the provisions of 38 C.F.R. § 4.14.  Therefore, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 10 percent disability 
evaluation.  

In concluding the veteran is not entitled to a higher rating 
for his left knee disability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examinations, 
that his left knee pain causes additional functional 
impairment over and beyond that objectively shown, even when 
his symptoms are most problematic, during "flare-ups."  In 
this regard, the Board points out that repetitive use testing 
did not cause a decrease in range of motion at either 
examination.  As a result, his current 10 percent rating 
adequately compensates him for the extent of his pain, 
including insofar as it affects his range of motion.  

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that his 
meniscectomy of the left knee with residuals has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

The claim for a disability rating in excess of 40 percent for 
chronic lumbosacral strain with degenerative disc disease and 
herniated nucleus pulposus L4-5 is denied.  

The claim for a disability rating in excess of 10 percent for 
right inguinal hernia repair with residuals is denied.  

The claim for a rating higher than 10 percent for status-post 
meniscectomy of the left knee, with residuals, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


